8224 Writ of error denied by Supreme Court.
Blum independent school district sued and recovered judgment against the Gulf, Colorado  Santa Fé Railway Company for $239.42, for unpaid taxes, interest, and penalty, and the railway company has brought the case to this court by writ of error. The case was tried in the court below upon the following agreed statement of facts:
"(1) That all of the demands of the plaintiff, the Blum independent school district, involved in this case have been settled, satisfied, and discharged, save and except one question as to the taxes for 1907 and 1908, hereinafter submitted to the court.
"(2) That the Blum independent school district was duly and legally incorporated as an independent school district, and for free school purposes only, under the terms and conditions of article 616a of the Revised Statutes, as amended by Acts of the Twenty-Fifth Legislature, chapter 45, and as said acts were carried forward and embraced in sections 149 and 150 of the Acts of the Twenty-Ninth Legislature, chapter 124, Senate Bill No. 218, and, as such independent school district, was entitled to levy such taxes for school purposes as were provided by law, and on valuations of property determined as the law required.
"(3) That in the years 1907 and 1908 the defendant, the Gulf, Colorado Santa Fé Railway Company, had in the Blum independent school district, subject to taxation by said board, 7.16 miles of railroad, roadbed, and right of way. That in the year 1907 the tax assessor and the county commissioners of Hill county, sitting as a board of equalization, fixed the value of said 7.16 miles of railroad, roadbed, and right of way at $9,690 per mile, or $69,380, as the value of said railroad, roadbed, and right of way for taxation for state and county purposes; and for the year 1908 the said tax assessor and county commissioners, sitting as a board of equalization fixed the value of said 7.16 miles of railroad at $14,500, or $103,820. That for each of the years 1907 and 1908 the trustees of the said Blum independent school district *Page 354 
assessed the value of said 7.16 miles of railway at $15,000 per mile, or at a total of $107,400 for each year.
"It is the contention of the Gulf, Colorado  Santa Fé Railway Company that said board of trustees could only assess the property of the defendant, under the law, for any particular year at the valuation fixed on said property by the county assessor and the commissioners' court, sitting as a board of equalization, for taxation for state and county purposes, and that the board of trustees was bound by the valuation fixed by said county assessor and board of equalization.
"It is agreed that the defendant has paid all the taxes due for the year 1906, and all the taxes due for the years 1907 and 1908, save and except taxes at the rate of 20 cents on the hundred dollars valuation for the difference between the valuation placed by the board of equalization of Hill county, as aforesaid, and the valuation placed by said board of trustees, to wit, for the year 1907, the difference between 20 cents on the hundred dollars valuation on $69,390 and $107,400, and for the year 1908 on the difference between $103,820 and $107,400.
"And the parties now submit to the court, under this agreed statement of facts, the single question as to whether the said school trustees had a right, under the law, to themselves pass on the question of the valuation and to fix the value of the defendant's property, or whether they were bound by the appraisement and valuation so made by the tax assessor and commissioners' court, sitting as a board of equalization, as above stated.
The last paragraph of the foregoing statement states the only question of law involved in the case, and we are of opinion that the trial court was correct when it held that the school trustees of Blum independent school district were not bound by the appraisement and valuation fixed upon property in that district by the county tax assessor and commissioners' court; and, it not appearing that the district had a tax assessor of its own, the school trustees had the power to assess the property themselves and fix its value, for the purpose of the school tax, for that district. Counsel for plaintiff in error has cited no authority, nor made any argument in support of the proposition, that the valuation of property fixed by the county tax assessor and the commissioners' court was binding on the trustees of the Blum independent school district, and we have found no authority or statute which supports that contention.
It seems that the act of the Twenty-Ninth Legislature (Acts 29th Leg. c. 124), providing for a complete system of public free schools, was in force at the time in question. Section 149 of that act authorizes towns and villages having 200 inhabitants or over to incorporate for free school purposes; and provides, among other things, that such school corporations "shall have the right to levy and collect taxes and issue bonds for school purposes, the same as school incorporations hereinbefore formed." Section 160 provides for the election of a board of trustees to act as a managing body for incorporated independent school districts; and section 161 reads as follows: "The trustees elected in accordance with the preceding section shall be vested with the full management and control of the free schools of such incorporated town or village, and shall, in general, be vested with all the powers, rights and duties in regard to the establishment and maintaining of free schools, including the powers and manner of taxation for free school purposes, that are conferred by the laws of this state upon the councils or board of alderman of incorporated cities or towns."
Section 165 authorizes and directs trustees of independent school districts to choose a president, a secretary, a treasurer, and an assessor and collector of taxes, and other necessary officers and committees. It is further provided in that section that the treasurer shall give bond; that if the district is embraced in a city or town having an assessor and collector of taxes that officer shall assess and collect the taxes for school purposes, and in such case the school taxes shall be based upon the same assessment of property upon which the levy for other city purposes is based; and the section referred to concludes as follows: "Provided, further, that when a majority of the board of trustees of an independent school district prefer to have the taxes of their district assessed and collected by the county assessor and collector, same shall be assessed and collected by said county officers, and turned over to the treasurer of the independent school district for which such taxes have been collected; provided that the property of such districts having their taxes assessed and collected by the county assessor and collector, shall not be assessed at a greater value than that assessed for county and state purposes."
We think the foregoing sections of the statute quoted and referred to render manifest the legislative purposes to authorize the levy, assessment, and collection of school taxes by incorporated school districts, separate and apart and independent of any action of the county assessor or any other county officer. The above quotation from section 165 shows that it was the intention of the Legislature to leave it discretionary with the school trustees whether or not they would have the assessment of property in the school district for school purposes made by the county assessor, and the tax collected by the county collector; and it is therein provided that, in the event that course is pursued, the property shall not be assessed at a *Page 355 
greater value for school purposes than it is assessed for county purposes. But nowhere in the statute do we find any such limitation when the school trustees have not exercised that option, and have preferredto have the school tax levied, assessed, and collected independent of the county assessor and collector, as was done in this court. Our conclusion is that the trial court rendered the proper judgment, and the only course to pursue is to order its affirmance.
Affirmed.